DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-3, 9,and 10 are pending and have been examined.

Claim Objections
Claims 4-8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, or cannot depend from any other multiple dependent claim.
See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 3 is a multiple dependent claim.  Claim 4, itself a multiple dependent claim, references back to Claim 3.  A multiple dependent claim cannot reference back to another multiple dependent claim.  This is also true of claims 5-8.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract should be 150 words or less and should just be one paragraph.  Correction is required.  See MPEP § 608.01(b).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 9,and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 9,and 10 are directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).  
Claim 10 is also directed to a signal, see below.
The Examiner has identified method Claim 9 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 10.  Claim 9 recites the limitations of:
An information processing method executed by a computer, the information processing method comprising:
acquiring, from a financial service providing system for providing a service related to financing, user identification information for identifying a user of the service and a request for provision of an advertisement to be displayed in association with the service;
referring to a predetermined storage unit to acquire brand identification information for identifying a brand associated with a financial instrument associated with the user, the brand identification information being associated with the user identification information;
acquiring, from a content server configured to manage content data in association with content provider identification information for identifying a provider of contents, content data associated with the content provider identification information corresponding to the brand identification information that is identified;
generating advertisement data including the acquired content data; and
transmitting the generated advertisement data to the financial service providing system.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. generating advertisement data) and commercial interaction (e.g. transmitting advertisement data to financial service system).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 10 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as the claims only use a server to acquire data, the claims are also abstract under Mental Processes grouping of abstract ideas.  See MPEP 2106.04(a)(2) III C where generic computers have been shown to be non-statutory, where such computers were used to performed by generic computers.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: processing apparatus, content server (Claim 1); computer, content server (Claim 9); computer, server (Claim 10).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The advertisement request acquisition unit, brand identification information unit, storage unit, and content data acquisition unit appear to be software performing functions (see para. [0019] of the specification).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9 and 10 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as acquiring (receiving) and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9, and 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2 and 3 further define the abstract idea that is present in their independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2 and 3 are directed to an abstract idea.  Thus, the claims 1-3, 9, and 10 are not patent-eligible.

Regarding Claim 10 and signals
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 is a program for causing a computer to execute.  Giving the claim its broadest reasonable interpretation, the claim may be directed at a signal, which is non-statutory.  Transitory signals are non-statutory (MPEP 2106.03 §I):
Non-limiting examples of claims that are not directed to one of the statutory categories: 
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave
For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claim may be amended to include non-transitory computer readable medium.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2015/0178304 to Gross in view of Pub. No. US 2009/0112719 to Bhave et al.
Regarding claims 1, 9 and 10
(claim 9) An information processing method executed by a computer, the information processing method comprising:

Gross teaches:
Computing systems for implementation…
“It will be apparent to those skilled in the art that the modules of the present invention, including those illustrated in FIG. 1 can be implemented using any one of many known programming languages suitable for creating applications that can run on large scale computing systems, including servers connected to a network (such as the Internet). The details of the specific implementation of the present invention will vary depending on the programming language(s) used to embody the above principles, and are not material to an understanding of the present invention. Furthermore, in some instances, a portion of the hardware and software of FIG. 1 will be contained locally to a member's computing system, which can include a portable machine or a computing machine at the users premises, such as a personal computer, a PDA, digital video recorder, receiver, etc.” [0043]

Using software modules (therefore various units) to perform the operations…
“Furthermore it will be apparent to those skilled in the art that this is not the entire set of software modules that can be used, or an exhaustive list of all operations executed by such modules. It is expected, in fact, that other features will be added by system operators in accordance with customer preferences and/or system performance requirements. Furthermore, while not explicitly shown or described herein, the details of the various software routines, executable code, etc., required to effectuate the functionality discussed above in such modules are not material to the present invention, and may be implemented in any number of ways known to those skilled in the art.” [0044]

acquiring, from a financial service providing system for providing a service related to financing, user identification information for identifying a user of the service and a request for provision of an advertisement to be displayed in association with the service;

Receiving (acquiring) data from sources…
“FIG. 1 illustrates an example of a preferred embodiment of a multi-dimensional recommender system 100. A user/item compiler and database 110 includes a schema in which ratings for individual items by individual users are identified in a typical matrix fashion well-known in the art. The primary difference, in this instance, is that the items are not products/services (i.e., books, movies, etc.) as in the prior art, but instead represent more generalized concepts, such as a rating identified by a user for an author, a social network contact, a particular message board or post, a particular blog or website, a particular RSS Feed, etc., as shown by the data received from sources.” [0008]

That includes message board such as Motley Fool (financial service provider system)…
“As an example of an explicit data source 120, in a typical message board application such as operated by Yahoo! (under the moniker Yahoo Message Boards) or the Motley Fool, users are permitted to designate "favorite" authors, and/or to "recommend" posts written by particular individuals. In accordance with the present invention these designations of favorite authors and recommendations for posts are monitored, tabulated, and then translated into ratings for such authors/posts and compiled in a database under control of an item/user compiler module. The ratings will be a function of the environment in which the information is collected of course, so that a recommendation by person A for a post written by person B can be scored as a simple 1 or 0. While current message board systems presently track these kinds of endorsements, it will be understood that the invention can be applied to any aspect of such environments in which subscribers are allowed to endorse, rate, or declare an interest or preference for a certain author, post, subject, etc.” [0009]

User with a profile (user identification information)…
“In a first instance, the user has a prior profile which can be determined and exploited from item/user database 110, so that the search results are modified accordingly. As an example, the user may have expressed a favorable interest, endorsement or inclination towards Sony. This data in turn could be used to optionally modify, bias or alter the N distinct hits to accommodate the prior experiences.” [0027]

Where presentation of ads (advertisement to be displayed) within an electronic interface…
“An advertising module 150 can be used to provide relevant advertising material based on the content of predictions, recommendations and other outputs of the recommendation engine. As seen in FIG. 1, an interface routine 153 permits third parties and site operators to enter well-known advertising campaign information, such as advertising copy/content, desired keywords, and other information well-known in the art. The ads can take any form suitable for presentation within an electronic interface, and may include text and multi-media information (audio, video, graphics, etc.)” [0031]

Determine that (request for provision) ads and tailored to content of vintage car board (displayed in association with a service…
“The present invention extends this concept to recommenders, so that ads are served in accordance with a topic determined from a recommendation. For example, on a message board application, if the system were to determine that (based on prior ratings for certain topics) the user should also be recommended to review content on a board devoted to vintage cars, the ads presented with such recommendation could be tailored to content of such vintage car board, and/or to the specific content of the recommendation itself.” [0033]

referring to a predetermined storage unit to acquire brand identification information for identifying a brand associated with a financial instrument associated with the user, the brand identification information being associated with the user identification information;

User has a prior profile (user identification information) from item/user database (predetermined storage unit) for Sony (brand identification information), therefore user profile (user identification information) is associated with Sony (brand identification information)…
“In a first instance, the user has a prior profile which can be determined and exploited from item/user database 110, so that the search results are modified accordingly. As an example, the user may have expressed a favorable interest, endorsement or inclination towards Sony. This data in turn could be used to optionally modify, bias or alter the N distinct hits to accommodate the prior experiences.” [0027]

Where Sony is associated with a stock symbol (financial instrument)…
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]

Using software modules (units) to perform the operations…
“Furthermore it will be apparent to those skilled in the art that this is not the entire set of software modules that can be used, or an exhaustive list of all operations executed by such modules. It is expected, in fact, that other features will be added by system operators in accordance with customer preferences and/or system performance requirements. Furthermore, while not explicitly shown or described herein, the details of the various software routines, executable code, etc., required to effectuate the functionality discussed above in such modules are not material to the present invention, and may be implemented in any number of ways known to those skilled in the art.” 

acquiring, from a content server configured to manage content data in association with content provider identification information for identifying a provider of contents, content data associated with the content provider identification information corresponding to the brand identification information that is identified;

Data from (acquiring) data sources includes concepts (data) from content page (therefore content data), and determine a person’s interest in a particular web site (therefore identification information for identifying a provider of contents)…
“In contrast to explicit data sources, the data from implicit data sources 125 includes materials which typically must undergo further processing to determine both the item and the associated rating. That is, in the case of a search result for example, the item may be one of the pages presented in the search result, or one or more concepts derived from the content of such page. The rating may be based on a number of invocations of such page, a length of time spent at such page, or any other well-known attention metric used to determine a person's interest in a particular website.” [0014]

Where content provider is mapped into Sony Vaio (brand)…
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]

Another example of vintage card board (content provider identification) with ads tailored to vintage cars (brand identification)…
“The present invention extends this concept to recommenders, so that ads are served in accordance with a topic determined from a recommendation. For example, on a message board application, if the system were to determine that (based on prior ratings for certain topics) the user should also be recommended to review content on a board devoted to vintage cars, the ads presented with such recommendation could be tailored to content of such vintage car board, and/or to the specific content of the recommendation itself.” [0033]

Another example of reading articles (content) with Porches… high end sports cars (brand identification information)…
“The advantage of such approach, of course, is that documents authored/reviewed by individuals do not have to contain specific or explicit references to the item in question. Thus the system understands that an individual reading articles about Porsches, Ferraris, etc, is probably interested in high end sports cars, luxury items, etc. While NL classifiers are well-known and have been used in other contexts such as search engines and related indices, they do not appear to have been used to date to assist in the identification and rating of items for a recommender.” [0019]

See Server below.

generating advertisement data including the acquired content data; and

Advertising module to provide (generate) advertising material based on (including) the content…
“An advertising module 150 can be used to provide relevant advertising material based on the content of predictions, recommendations and other outputs of the recommendation engine. As seen in FIG. 1, an interface routine 153 permits third parties and site operators to enter well-known advertising campaign information, such as advertising copy/content, desired keywords, and other information well-known in the art. The ads can take any form suitable for presentation within an electronic interface, and may include text and multi-media information (audio, video, graphics, etc.)” [0031]

transmitting the generated advertisement data to the financial service providing system.

Advertising engine (advertisement data transmission unit) to provide (transmit) advertisement data for consumer consumption…
“An advertising engine 151 is invoked and cooperates with a recommendation engine 115 so that relevant ads are presented with an output of the latter. As noted above such ads may also be presented as suitable for inclusion with a modified set of search results for a search engine. In this fashion an advertising system can be superimposed over the recommender system, so that relevant ads are presented at 160 in response to, and in conjunction with, a recommendation, prediction, etc., either at the same time, or at a later time in the form of emails, alerts, printed copy or other suitable materials for consumer consumption.” [0035]

Server
Gross teaches computers and content.  They do not specifically teach a content server.  

Bhave et al. also in the business of computers and content teaches:
Content, branded and advertiser computer (server) devices…
“The branded communications server 104, the content providers 102 content recipients 106 and the advertisers 108 are computing devices. The content providers 102, content recipients 106 and/or the advertisers 108 can be personal computers executing a web browser such as Microsoft Internet Explorer that allows the user to retrieve and display content from web servers and other computers on the network 114. In other embodiments, branded communications server 104, the content providers 102, content recipients 106 and/or the advertisers 108 are network-capable computing devices other than a personal computer, such as a personal digital assistant (PDA), a Smartphone, a mobile telephone, a pager, a television "set-top box," etc. For purposes of this description, the term "computing device" also includes computers such as servers and gateways. For example, a computing device can be a network gateway located between an enterprise network and the Internet.” [0029]

For displaying assets (brands, including brand logos)…
“The branded communications server 104 allows content providers 102, advertisers 108 and administrators of the branded communications server 104 to customize message interfaces by specifying assets and page specifications. The branded communications server 104 generates the message interfaces based on the specified assets and page specifications. Assets are items of media content such as images (e.g. pictures, photographs, and brand logos), videos, links to web pages or audio files that are displayed in the message interface. Assets can also include embedded or executable code such as embedded video players. Page specifications define the placement of the assets in the message interface. The page specifications further define other entities that are allowed to specify assets to be displayed.” [0036]

“This branded communications server 104 is beneficial in that it customizes the message interface. The branded communications server 104 further allows multiple entities to display assets in the message interface, allowing multiple entities to contribute to the customization of the message interface. By providing an interface that allows the entities to specify page specifications, the branded communications server 104 allows the entities to customize the message interface without knowledge of markup languages such as HTML or other publication authoring tools.” [0039]

“The message interface 400 displays fixed assets provided by the administrator of the branded communications server 103 such as a banner 450 for the academic institution's logo. The message interface 400 displays variable assets provided by the content provider 102 to customize the display including an image asset 418. The customized message interface 400 further displays variable assets including advertising content provided by advertisers 108 such as a video asset 420 provided by the advertiser 108 and an interactive ad 422 provided by the advertiser 108. The customized message interface 400 further displays variable assets such as the logo 424 of the provider of the branded communications server 104.” [0048]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Gross the ability to have a content server as taught by Bhave et al.since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Gross and the use of computers to display content to users.  Gross benefits by having a content server to create content for Internet users.

Regarding claim 2
The information processing apparatus according to claim 1, wherein 
the advertisement request acquisition unit further acquires service provider identification information for identifying a provider of the service, and

Gross teaches:
Explicit data source such as Motley Fool (therefore service provider identification)
“As an example of an explicit data source 120, in a typical message board application such as operated by Yahoo! (under the moniker Yahoo Message Boards) or the Motley Fool, users are permitted to designate "favorite" authors, and/or to "recommend" posts written by particular individuals. In accordance with the present invention these designations of favorite authors and recommendations for posts are monitored, tabulated, and then translated into ratings for such authors/posts and compiled in a database under control of an item/user compiler module. The ratings will be a function of the environment in which the information is collected of course, so that a recommendation by person A for a post written by person B can be scored as a simple 1 or 0. While current message board systems presently track these kinds of endorsements, it will be understood that the invention can be applied to any aspect of such environments in which subscribers are allowed to endorse, rate, or declare an interest or preference for a certain author, post, subject, etc.

the brand identification information acquisition unit acquires the brand identification information associated with the user identification information and the service provider identification information.

Sony or Vaio (brand identification) associated with stock symbol (from service provider such as Motley Fool) with “ 
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]

Where user has a profile (user identification information) related to Sony (brand)…
“In a first instance, the user has a prior profile which can be determined and exploited from item/user database 110, so that the search results are modified accordingly. As an example, the user may have expressed a favorable interest, endorsement or inclination towards Sony. This data in turn could be used to optionally modify, bias or alter the N distinct hits to accommodate the prior experiences.” [0027]

Regarding claim 3
The information processing apparatus according to claim 1 or 2, wherein
the predetermined storage unit stores the user identification information and financial instrument identification information for identifying a financial instrument associated with the user in association with each other.

Gross teaches:
Item/user database with a user prior profile (predetermined storage unit) with interest in Sony (item)…
“In a first instance, the user has a prior profile which can be determined and exploited from item/user database 110, so that the search results are modified accordingly. As an example, the user may have expressed a favorable interest, endorsement or inclination towards Sony. This data in turn could be used to optionally modify, bias or alter the N distinct hits to accommodate the prior experiences.” [0027]

Where item “Sony” is associated with Sony stock symbol (financial instrument identification, therefore “item” in item/user database linked to “user” which is associated with stock symbol)…
“The items for the recommender database 140 can be mapped onto the topics/concepts either on a 1:1 basis, a 1:N basis, or an N:1 basis. In other words, if an item in the recommender database 140 is designated with the label "Sony," there may be an identical entry in the topic/concept classification with such term. Semantic equivalents may also be used where appropriate. Similarly a single item "Sony" may be associated with multiple topics/concepts, such as a reference to a particular product or service offered by such company (for example Vaio) a stock symbol for Sony, a reference to a key employee/officer of Sony, and the like. Conversely some topics/concepts may also be mapped to multiple items, so that a reference to Sony Vaio may be linked to such items as Sony and personal state of the art computers.” [0017]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least advertising and content:
US-20090094105-A1; US-20030110448-A1; US-20150112852-A1; US-20080052153-A1; US-20090235149-A1; US-20070038516-A1; US-20140081960-A1; US-20080077574-A1; US-20150178304-A1; US-20070039018-A1; US-20060020506-A1; US-20080077574-A1; US-20140081943-A1;US-6571234-B1; JP-2016038780-A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693